                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

 CHRISTINE         BROWN,         as    personal        C/A. No. 5:19-cv-03556-CMC
 representative of the estate of Larie Williams,

                Plaintiff,
        v.
                                                              Opinion and Order
 ROPHEKA       CARES,     LLC,  JOYCE
                                                             on Motion to Remand
 MCCREARY, COMBINED INSURANCE
                                                                 (ECF No. 19)
 COMPANY OF AMERICA, and JOHN DOE
 employees/managers/agents of Combined
 Insurance Company of America,

               Defendants.


       This matter was removed from state court by Defendant Combined Insurance Company of

America (“CICA”). ECF No. 1. CICA asserted this court had jurisdiction over the claims against

it because CICA is diverse from Plaintiff, the John Doe Defendant(s) should be ignored for

purposes of determining diversity jurisdiction, the claims against Defendants Ropheka Cares, LLC

(“Ropheka”) and Joyce McCreary (“McCreary”) were improperly joined with the claims against

CICA, and the amount in controversy satisfies the jurisdictional threshold under 28 U.S.C. § 1332.

Id. CICA filed a motion to sever and remand Plaintiff’s claims against Ropheka and McCreary

concurrently with its removal papers. ECF No. 5.

       Plaintiff sought and was granted an extension of time to respond to CICA’s motion to sever

and remand. ECF Nos. 8, 9. No response was filed by the extended deadline, prompting the court

to request a status report. ECF No. 11. Plaintiff and CICA responded by filing a stipulation of

dismissal with prejudice of Plaintiff’s claims against CICA and the John Doe Defendant(s).
         In response to a further query from the court as to jurisdictional concerns, Plaintiff filed a

motion to remand the claims against Ropheka and McCreary. ECF No. 18. Plaintiff asserts

Ropheka and McCreary were served in November 2019, before the matter was removed to this

court, but have yet to appear in this court or state court. 1 CICA filed a response noting claims

against it had been dismissed and it did not object to remand.

         In light of the absence of any appearance by Ropheka or McCreary and CICA’s statement

it does not object to remand, the court will resolve Plaintiff’s motion without awaiting further

response. Whether or not removal was proper, it is clear no basis for the assertion of subject matter

jurisdiction remains. 2 Indeed, for removal to be proper, the court would have been required to

sever and remand the claims against Ropheka and McCreary. 3

                                           CONCLUSION

         For reasons explained above, CICA’s motion to sever and remand (ECF No. 5) is moot and

Plaintiff’s motion to remand (ECF No. 18) is granted.

                 IT IS SO ORDERED.

                                                               s/ Cameron McGowan Currie
                                                               CAMERON MCGOWAN CURRIE
                                                               Senior United States District Judge
Columbia, South Carolina
February 3, 2020


1
    The court makes no determination as to the adequacy of service, which occurred prior to removal.
2
  The undersigned has previously rejected removal of state-law claims based on a “separate and
independent claim” theory, essentially the same theory on which CICA relies for removal. See
Pollock v. Goodwin, C.A. No. 3:07-3983-CMC, 2008 WL 216381 (D.S.C. Jan. 23, 2008).
3
    CICA’s motion seeking such relief is mooted by the stipulation of dismissal.

                                                   2
